     Case 1:15-cr-00288-AWI-SKO Document 520 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       Case: 1:15-cr-00288-NONE-SKO
12                     Plaintiff,                    ORDER REASSIGNING CASE FOR
                                                     PURPOSES OF RULING ON MOTIONS FOR
13           v.                                      COMPASSIONATE RELEASE
14   JORGE MARTINEZ JR. and CARLOS                   (Doc. Nos. 492, 500)
     TAFOYA-RAMOS, et al.,
15
                       Defendants.
16

17

18           The Local Rules provide that “[a]ctions may be reassigned between Judges on order

19   signed by the transferring and accepting Judges as approved by the Court.” L.R., App. A (f)(1).

20   /////

21   /////

22   /////

23   /////

24   /////

25   /////

26   /////

27   /////

28   /////
                                                    1
     Case 1:15-cr-00288-AWI-SKO Document 520 Filed 08/31/20 Page 2 of 2

 1            In order to ensure the fair distribution of the court’s caseload and the efficient resolution
 2   of all matters, the court REASSIGNS the above-captioned action to United States Senior District
 3   Judge Anthony W. Ishii for purposes of deciding the pending motions for compassionate release.
 4   (Doc. Nos. 492, 500.) After the motions for compassionate release are ruled upon, the case shall
 5   be reassigned back to “unassigned” status for all purposes.
 6
     IT IS SO ORDERED.
 7

 8   Dated:     August 30, 2020
                                                             UNITED STATES DISTRICT JUDGE
 9

10   IT IS SO ORDERED.
11   Dated:      August 30, 2020
12

13   IT IS SO ORDERED.
14   Dated:     August 30, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
